Action to recover damages for injuries to person and property sustained when respondents’ motor vehicle fell into an excavation, dug by appellant on the Belt Parkway in Queens County, and for incidental medical expenses and loss of services. The appeal is from the judgment entered on the verdict of the jury in favor of respondents. Judgment reversed and a new trial granted, with costs to appellant to abide the event. In our. opinion, the verdict is against the weight of the evidence. Nolan, P. J., Beldock and Ughetta, JJ., concur; Murphy and Hallinan, JJ., dissent and vote to affirm.